

116 HR 6120 IH: Food Worker Pay Standards Act
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6120IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Mr. Pocan (for himself, Mr. Brown of Maryland, Mr. Carson of Indiana, Mr. Danny K. Davis of Illinois, Ms. DeLauro, Ms. Fudge, Mr. García of Illinois, Ms. Haaland, Mrs. Hayes, Ms. Norton, Ms. Jackson Lee, Ms. Jayapal, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Ms. Lee of California, Mr. Levin of Michigan, Mr. Lowenthal, Mrs. Napolitano, Ms. Omar, Mr. Raskin, Ms. Sánchez, Ms. Schakowsky, Mr. Tonko, Mrs. Torres of California, Mrs. Trahan, Mr. Trone, and Ms. Waters) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require fair pay for workers employed by companies who provide meat, meat food products, poultry, poultry food products, and processed food to the Federal Government.1.Short titleThis Act may be cited as the Food Worker Pay Standards Act.2.Food worker pay increase(a)Prevailing rateThe Federal Government may not purchase any meat, meat food product, poultry, poultry food product, or processed food produced by workers in the United States who are compensated at a rate lower than the prevailing rate for wages and fringe benefits for such workers in their locality. (b)Prevailing rate determinationThe Secretary of Labor shall determine the prevailing rates required in paragraph (a) and in determining such rates shall take into account any applicable existing collective bargaining agreements in the locality. (c)Collective bargaining agreement supremacyIn no case shall a prevailing rate established pursuant to this section supersede a worker’s wages and benefits agreed to in a collective bargaining agreement.3.Definitions(a)In the above section—(1)Meat and meat food product have the meanings given in the Meat Inspection Act (21 U.S.C. 601 et seq.).(2)Poultry and poultry food product have the meanings given in the Poultry Products Inspection Act (21 U.S.C. 451 et seq.).(3)Processed food has the meaning given in the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321 et seq.).